PER CURIAM.
The appellant was found by the appeals referee to be entitled to unemployment benefits because she voluntarily left her job with good cause attributable to the employer. The Unemployment Appeals Commission reversed these findings of fact and concluded that what the employer did was no justification for a reasonable, prudent employee to have left her job. We conclude that there was competent substantial evidence to support the appeals referee’s findings of fact that the claimant had good cause to leave her job. We therefore reverse the Unemployment Appeals Commission order disqualify-*134mg claimant from benefits and direct that the order of the appeals referee be reinstated.
DELL, C.J., and KLEIN, J„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.